Citation Nr: 1608008	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-32 626 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  

REPRESENTATION

Appellant represented by:  Stephen Bennett, attorney


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to November 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an October 2015 video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been reviewed and is associated with the claims file.  At the hearing, the Veteran confirmed that he had terminated his relationship with his prior representative and was proceeding without representation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim must be remanded to obtain any outstanding private medical records and to afford the Veteran an adequate VA examination.  

The Veteran received a July 2010 VA mental health examination after which the examiner diagnosed depressive disorder and indicated that he did not find evidence of any other psychiatric disorder.  The examiner concluded that the etiology of the Veteran's depressive disorder was unclear stating, "It certainly appears likely as if he had mental health issues prior to his time in the military and had a poor adjustment in the military."  

The record is unclear as to whether the Veteran had a psychiatric disorder prior to service.  He testified at his October 2015 Board video hearing and reported to the July 2010 VA examiner that he experienced a chaotic childhood prior to his enlistment.  However, the Veteran's March 1972 entrance examination did not note any pre-existing psychiatric disorders or diagnoses; therefore, the Veteran is presumed sound.  To rebut the presumption of sound condition at enlistment, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The July 2010 VA examiner speculated that the Veteran's psychiatric disorder pre-existed his service, but failed to address if there was clear and unmistakable evidence of this fact.  

Additionally, the VA examiner failed to address the Veteran's previous psychiatric diagnoses and how they relate to his current diagnosis of depressive disorder.  A September 1972 service treatment record (STR) noted that the Veteran appeared to be experiencing situational adjustment to Air Force life.  An October 1972 STR indicated that the Veteran was diagnosed with "maladaptation possible acute and chronic brain syndrome."  In an April 2006 VA examination the Veteran was diagnosed with adjustment disorder with depressed mood.  The April 2006 VA examiner also noted "I did not find evidence of another psychiatric disorder in today's examination although I cannot rule out the possibility of some anxiety as well."  The April 2006 VA examiner did not provide an opinion as to the nexus between the Veteran's adjustment disorder and his active service.  A February 2007 VA Medical Center print out showed depressive disorder was listed on the Veteran's problem list.  

Thus, the examination conducted on remand should identify all psychiatric diagnoses.  

Additionally, during the October 2015 Board video hearing the Veteran identified Dr. C.S. at University of Arkansas for Medical Sciences as a private physician who was treating him.  However, it does not appear that records have been requested from Dr. C.S.; therefore the claim must be remanded to obtain the outstanding private medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for psychiatric complaints since service.  After securing the necessary release, take all appropriate action to obtain these records, including records from Dr. C.S. of the University of Arkansas for Medical Sciences inform the Veteran and provide him with the chance to submit additional records. 

2.  After completing the above schedule the Veteran for a VA mental health examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder.  After a review of the record, the examiner should diagnose all current psychiatric disorders, including the presence of the Veteran's previously diagnosed psychiatric disorders (maladaptation, possible acute and chronic brain syndrome, adjustment disorder with depressed mood, anxiety, and depressive disorder).  The examiner must address the following questions:

(a)  Does the evidence of record clearly and unmistakably show that the Veteran had a psychiatric disorder that existed prior to his entry onto active duty?

(b)  If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting psychiatric disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not that any diagnosed psychiatric disorder had its onset in service?
  
A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.  

3.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




